Case 20-10872-KHK        Doc 53    Filed 07/08/20 Entered 07/08/20 16:07:34              Desc Main
                                  Document      Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT

                                             FOR THE

                             EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

     In the Matter of:
                                                    Chapter 13
     SHIRLEY ANN GINWRIGHT                          20-10872-KHK



                            Debtor

            TRUSTEE’S RESPONSE TO MOTION TO SELL REAL ESTATE

             Thomas P. Gorman, Trustee, responds to Debtor’s Motion to Sell Real Estate
     by stating he has no opposition so long as the proceeds specified in the Motion are paid
     over to Trustee as stated in Plan.



     _July 8, 2020______                                   _/s/ Thomas P. Gorman ________
     Dated                                                 Thomas P. Gorman
                                                           Chapter 13 Trustee
                                                           300 N. Washington Street, #400
                                                           Alexandria, VA 22314
                                                           (703) 836-2226
                                                           VSB #26421



                                  CERTIFICATE OF SERVICE
     I hereby certify that I have this 8th day of July, 2020 mailed a true copy of the
     foregoing Response to the following parties.

     Shirley Ann Ginwright                          Barry Weintraub, Esq.
     Chapter 13 Debtor                              Counsel for Debtor
     11615 Gunston Rd.                              32 Hayes Street
     Lorton, VA 22079                               Stafford, VA 22556

                                                           ___/s/ Thomas P. Gorman ______
                                                           Thomas P. Gorman
